DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 7, 8, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 20110058175 A1, of record) in view of D2 (CN 205620619 U, of record).
Regarding claim 1, D1 teaches an Optical Coherence Tomography system comprising: 
a source beam (20); 
a first non-polarization beam splitter (21); 
wherein said first non-polarization beam splitter splits said source beam into a signal beam and a reference beam (Fig. 1B); 
104); and 
a second non-polarization beam splitter (22) to combine said signal beam and said reference beam into a combined beam.
D1 does not explicitly show a polarization beam splitter, or a first phase mask and a first lens to convert said signal beam into an Airy beam.
D2 explicitly shows a polarizer (30), a beam splitter (40), a phase mask (50) and a lens (60), i.e. means for converting a beam into an Airy beam.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the tomographic measurement of D1 using an Airy beam produced by the components of D2 for the purpose of attaining a large depth of field, high resolution tomograph that is only limited by diffraction.
Regarding claim 3, the modified D1 teaches the system of claim 1, and further discloses additionally comprising a detection unit (16) receiving said combined beam.
Regarding claim 6, the modified D1 teaches the system of claim 1, and further discloses wherein said source beam is generated by a superluminescent diode (¶41).
Regarding claim 7, the modified D1 teaches the system of claim 1, and further discloses additionally comprising a delay line delaying said reference beam (Fig. 1B, the mirrors traversed by reference beam 14 defining the delay line).
Regarding claim 8, the modified D1 teaches the system of claim 1, and further discloses additionally comprising a second mirror reflecting said reference beam (Fig. 1B, reflection by mirrors of reference beam 14).
Regarding claim 11, the modified D1 teaches the system of claim 1, and further discloses additionally comprising one or more single mode fiber collimator/connectors (¶144).
Regarding claim 16, D1 teaches a method (¶37, ¶41-42, ¶46) of performing Optical Coherence Tomography on a sample (Fig. 1B), the method including the steps of: 
generating a source beam (from source 20); 
splitting said source beam into a signal beam (23) and a reference beam (14) using a non- polarization beam splitter (¶42); 
directing said signal beam towards the sample using a scanning mirror (scanning signal beam by scanning mirror 104); 
combining said signal beam and said reference beam into a combined beam (15) using the non-polarization beam splitter (22) (as in Fig. 1B); and 
directing said combined beam (15) towards a detector (16).
D1 does not explicitly show converting said signal beam into an Airy beam;
D2 explicitly shows a polarizer (30), a beam splitter (40), a phase mask (50) and a lens (60), i.e. means for converting a beam into an Airy beam.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the tomographic measurement of D1 using an Airy beam produced by the components of D2 for the purpose of attaining a large depth of field, high resolution tomograph that is only limited by diffraction.
Regarding claim 17, the modified D1 teaches the method of claim 16, and further discloses wherein said sample is a biological tissue (¶43).
Regarding claim 18, the modified D1 teaches the method of claim 16, and further discloses further including the step of processing said combined beam using a graphics processing unit (¶19) (e.g. ¶48 discusses various computations to determine the tomograph).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 1 above, and further in view of Schlafer (US 4053905 A).
Regarding claim 2, the modified D1 teaches the system of claim 1, and explicitly shows wherein said scanning mirror (¶46, an XY scanner 104, as in Fig. 2A) comprises at least one mirror (Fig. 2A, scanner is reflective).
The modified D1 does not explicitly show that the mirror is driven by one or more servos coupled to a galvanometer. 
Schlafer discloses a servo driven scanning mirror (e.g. Claims 29 and 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have driven the scanning mirror of D1 by a servo motor of Schlafer and thereby attained a predictable scanning result.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 1 above, and further in view of Karpushko (US 20120051375 A1).
Regarding claim 15, the modified D1 teaches the system of claim 1, but does not explicitly show wherein said first and second non-polarization beam splitters are treated with an anti-reflective coating corresponding to a wavelength band of the source beam.
Karpushko teaches coating an interferometer beamsplitter (i.e. a beamsplitter utilized in an analogous device) with antireflective coatings effective in the operating wavelength (Claim 2, “surface of the beamsplitter is deposited with an anti-reflecting coating about the laser fundamental frequency and about the second harmonic frequency.”).
It would have been obvious to have coated the beamsplitter(s) of the modified D1 with the antireflective coating of Karpushko for the purpose of mitigating loss of light and thereby attaining a bright image with a high signal to noise ratio.

Allowable Subject Matter
Claims 19 and 20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 19, D1 teaches a system for performing Optical Coherence Tomography (Fig. 1B) on a sample (11), the system comprising: a source beam (from source 20); a first non-polarization beam splitter (21); wherein said first non-polarization beam splitter splits said source beam into a signal beam (23) and a reference beam (14). 
D1 does not explicitly show a polarization beam splitter; a first half-wave plate to polarize said signal beam prior to a first passage through said polarization beam splitter; a first phase mask and a first lens to convert said signal beam into an Airy beam; a scanning mirror comprising a first mirror driven by one or more servos coupled to a galvanometer; wherein said scanning mirror is configured to direct said signal beam towards a sample; a quarter-wave plate to repolarize said signal beam prior to a second passage through said polarization beam splitter; a second half-wave plate to polarize said reference beam; and a second non-polarization beam splitter to combine said signal beam and said reference beam into a combined beam and direct the combined beam towards a detector.
The prior art when taken alone or in combination does not remedy all of these deficiencies in such a way that a rejection under 35 U.S.C. 102 or 103 would have been proper. Therefore the claim is allowable over the prior art.
Regarding claim 20, the dependent claim depends from an allowable claim and is therefore allowable.

Claims 4, 5, 9, 10, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the modified D1 teaches the system of claim 1, but does not explicitly show further comprising: a first half-wave plate to polarize said signal beam prior to a first passage through said polarization beam splitter; and a quarter-wave plate to repolarize said signal beam prior to a second passage through said polarization beam splitter.
Regarding claim 5, the modified D1 teaches the system of claim 1, but does not explicitly show further comprising: a second phase mask to modulate a phase of said reference beam; and a second half-wave plate to polarize said reference beam.
Regarding claim 9, the modified D1 teaches the system of claim 8, but does not explicitly show additionally comprising a second lens and a third lens focusing said reference beam.
Regarding claim 10, the modified D1 teaches the system of claim 8, but does not explicitly show wherein an optical distance between said second lens and said third lens is equal to a sum of a focus distance of said second lens and a focus distance of said third lens.
Regarding claim 12, the modified D1 teaches the system of claim 1, but does not explicitly show wherein said scanning mirror is placed between said first phase mask and said first lens.
Regarding claim 13, the modified D1 teaches the system of claim 1, but does not explicitly show wherein said first phase mask is placed at or near a first focus of said first lens.
Regarding claim 14, the modified D1 teaches the system of claim 1, but does not explicitly show wherein a sample is placed at a second focus of said first lens.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872